DETAILED ACTION
This Office Action is in response to the communication(s) filed on 12/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to the argument that the prior art to Imam does not disclose a cylinder head with an attachment hole and a retainer attached to the cylinder head, the examiner would like to respectfully disagree. It appears that even tho Imam does use both the terms cylinder head and engine block, the term engine block is used to refer to both the cylinder head and engine block, for example see paragraph 0004. In paragraph 0004, Imam states that the Imam assembly is aimed towards allowing the fuel injector sleeve to be installed without the need to remove the cylinder head, if the attachment hole 94 were not on the cylinder head and the engine block or if fig. 8 did not show the engine block 88 as both the cylinder head and engine block, the cylinder head would still have to be removed in order to reach the engine block, thus it is reasonable to interpret the engine block labeled 88 as both the cylinder head + the engine block in light of at least paragraph 0004.
With respect to the arguments directed towards the double patenting rejection, the Examiner thanks the Applicant’s representative for clearly showing that claim 3 is completely encompassed by US Pat. No. 10,989,156 in slightly different wording. The slightly different worded recitation from the present application is “wherein the retainer fixes the injector through the pressing member”. In US Pat. No. 10,989,156, the injector has an indentation configured to be pressed by the pressing member and the pressing member has a pressed surface configured to be pressed by the retainer, therefore the retainer fixes the injector through the pressing member. 
See citation of additional art in conclusion as they would also be 102(a)(1) rejections for at least claim 3.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imam et al. (US 2013/0042473 A1).
	Regarding claim 3, Imam discloses an engine, comprising: a cylinder head (engine block 88, it appears engine block 88 is the term the art uses to lump the cylinder head and engine block together, see at least paragraph 0004. Paragraph 0004 states that the Imam assembly is aimed towards allowing the fuel injector sleeve to be removed and installed without the need to remove the cylinder head, if the attachment hole 94 were not on the cylinder head and the engine block, the cylinder head would still have to be removed in order to reach the engine block, thus it is reasonable to interpret the engine block labeled 88 as both the cylinder head + the engine block in light of at least paragraph 0004) with an attachment hole (hole 94); a retainer (stop flange 40) attached to the cylinder head (byway of cylinder block 88 which is attached to the cylinder head, it appears the cylinder head + engine block are labeled together as the engine block 88, see explanation above with respect to paragraph 0004); a mounting member (clamp 66) connected to the retainer (40, by way of fig. 8); and an injector (see at least fig. 8) inserted into the attachment hole (94), wherein the retainer (40) fixes the injector through the mounting member (66).
Regarding claim 4, Imam further discloses wherein a pressed surface (80) that comes into contact with the retainer (40) is formed on the mounting member (66); and a mounting portion (37/76) to which the mounting member (66) is mounted is formed on the injector (fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imam et al. (US 2013/0042473 A1) in view of Saville et al. (US 2015/0211410 A1).
Regarding claim 5, Imam further discloses further comprising: a sleeve (36, 48, shown in fig. 2) that is disposed outside the injector (22) and inserted into the attachment hole (94).
Imam appear silent as to having a seal member arranged between an end portion of the injector and the sleeve.
Saville discloses an internal combustion engine having a fuel injector with a sleeve wherein a seal member is arranged between and end portion of the injector and the injector sleeve (as shown in fig. 3; wherein element 10 shows the sleeve, element 30 shows the sealing member with a bore 26 for receiving the tip of the fuel injector).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Imam to having the sealing member between a fuel injector and a fuel injector sleeve, to prevent the leakage of fuel.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,989,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US. Patent No. 10,989,156 fully encompasses the scope of claims 3-6 of the current application, but in slightly different wording.
Allowable Subject Matter
Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and issues involving current 35. U.S.C. 112 rejections and double patenting rejections are resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,116,219 to Girard and US 4,565,320 to Taniguchi et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747